fof8

 

Case 20-10343-LSS Doc 6090 Filed 08/19/21 Page1of9

i eye fy

‘To: Justice haunt Selber Silverstejy “AUCI9 AM 8:59

SA 3B Kr t. Cas US BANKRUP TS

Bod pa ett bin. EP Re
Wi laung on DE 1G8C/

! 4 Ge time you reed this, A uill be 56 opacs oll,
Wai 2 LURKS An) ERE ake awe. Comins trop a lower mnidt-
bolas family “ cl hk a Eisai brother suid siskr; el
LIBS the alest' Hey ee a Lard wieker» edt soned
Hot was utit bé dd. Weer 1s stl yore, faa,
Cars Bagel Compassing ale » Heme : Drmssicte 1p
a, he. bub struts abace &, he sine “ual

 

send be Chinas cl bad loaned, Loam pk pare

AG and araadpareste jel gst te Ais play Chat wledye
\Ze Ms Bellow Creep mals» Vie LH Crlawle en Prica-
fess. As L, Zz dbes, sematinec, baal lest hrs ob. (he
plait chsed daw. We moved ss wh s1 4 qrandparests,
cls reals, 4 awhile e Mad Luseat Lack .
‘hal’ he became a welder. Sferil atleral we
paved D THe Cie cP evar YE: axel aw) :
hero Lab Stouls, atl wad byte! abet he tilirs .
aa! hs prospec ot ay be 3 cumin Tht Boy Nouls

One fy.
LI A , ple of geacs hkz Heo por limel Came. abext,
Pra able Te Jorn aH local Stoat Crop. SD soaa at

yer, of aasugh Dut; dinoe my LAU
[27 a ul ay in a
Case 20-10343-LSS Doc 6090 Filed 08/19/21 Page 2 of9 LF8

a cau Sth ts Just Pas en dle Seymenbinp.
- al events. wl we ali hu

ee gebecd Hat Ul and te ie Leb eub

yo oe ~ cp Be

 

 

 

 

 

   
  
 
  

 

 

 

 

 

 

 

lace; wohotolec
hese snes. to help
geal come a belor yous Cfou'll be fuel
OD ied ditch. A ’ LL cud trkailcn

 

 

eb er aint ht sary Coeep <a. tales fre pace kwh J

Cp. Wheo He bd Debt yet dhe, sod
ee ae "1c Aa acviead prey le — sd

—— et let’ promise and wendler. emeipeaes ste bseicg =

as tying hatha oh Lot kev ronics ta | as
fall, 206: es ae waa be ob he

de
oT
: bra» Aud, whoa
Sen Sans. of Ae cthec stride suc it: f

ee aud Stout mater wsece Te ae 7 oS

ts endl ae Ls L we der~ but: =.
Ws cul oye od Cid a.m hese seen —

  

   

 

 
 

3f8

Case 20-10343-LSS Doc 6090 Filed 08/19/21 Page 3o0f9

Sa

bes on thc Cm add. there. bere Chea. ot Home
ne ep ttamtk Cals Gay A pret-
eed -! $2 Gx phot fe, LPP A
haus over ael wh El hav: 4 prablus
at Wate cable with Che fauro <5 eve
hel obut ‘hetere. vl Could) rt atclentind od oy
ol Lolly t andlersdaud, Ze a lens Lew bs Ms alcf
Lhe Led 4 thep: a2 Mi, ar) Gat Ca “Co
thnk ets So canal) ‘D), pat “ldsat bape.
Hei Lana thet Bog Sot poise at
bold at hE dark, in LG

nye
‘ha he hd pap, be Wont
aks ett Lwad Au Yee Were etht tm (D0
arabes aval Seng ats aywoll as Sect Maile
Om othe CoutelS. wl wad ohhh ut 2 Hartt
GC CHa Counce ltl. Ht eae Zar, g
ewer, wth Granlt Chal 11 be, arth all < lefle
ore tsar hl BE Jd 22 abuse Cnlel, OCCuT ae is) s
Yeux elait Cherg,/ Ue lead So muck to-otse. Mer
si or Me usr Chere SOS & 7
+ 1 te ee lye)
am cy SLO Chins lata Over
a ata sepia te edb made float F walk
CA ju Sinan mL Mie >a ase |
gf ine € mgs 1 76 Dd valle ohesfered,
ez ms Lar Bt apn have Gm (the broth? Habe
Case 20-10343-LSS Doc 6090 Filed 08/19/21 Page 4of9 4 ofS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ab Ve tu ml» d) gpl Aueas ‘mite tb “tle

2 bet esate Ae habla howe
eer cb fog ui Che sia Tonic PA)

  

fay edeatii nd a
ie Spptoentn pa sath ae Ore
A yw pe. a ‘eae he acl bbe

a hein plac tats al. oo
| mela Od aad. gp thai Bory
ie! tld Wt) aA Nurse inate Cone Over andl fast a. Lat
Huh Whe sajt Thins Hthiay br web ond nr ae
oa —piloan atl ph ac ao apecamne Se ge
eT RE re oa
: tin» bn te. /
Chore 4235 Wb + saith

fie

 

  
      
  

 

  

 
Case 20-10343-LSS Doc 6090 Filed 08/19/21 Page5of9 Sof 8

Ji

 

The never Lott 2 se itsedl ne gol

Ay Lille bith eee

pee eas 1o eae
Lider, abl bar Ue or ses sae

ee pad pian et anes Pore SAS»

hava, Af gy Bedi as
lll anol sagen
nl Ld. SL oy ter Oat AL)

fatal i 0 ee sang
rom forme Ou. bok,

3, ih [8 <b fad 7 oun reson pun bore
por at Whew CL sad rahargcal))

bs Ca fen eee aos

| 2 . see Gt ls

agile a ponest hte TAT
ehocli MEL Dll ie dtd bo
ait at my ad bb nwt boue Le beket help
Case 20-10343-LSS Doc6090 Filed 08/19/21 Page 6 of 9

 

 

 

 

 

 

— eae tub typhi. 4

a eg ane ans pf aE 4

  

We z acceplal ae: heros “a
pitied PNb0-9 ae th 2. Ko a.

hea :
a _s, anol - Jue Lm : a Ra seen

  

 

 
 

Case 20-10343-LSS Doc 6090 Filed 08/19/21 Page 7 of9 Va £8

S54

Seo. of ‘omerica hou ALL. At Lampes
Chor Yea bse CE pre LO Lag sacle mets
Dom Lara ae ent Che tam abyple. en

han aj Cand acres Lh: aM
“pt Lena peat Walat ce aid
ian Ae. eee te — ad

ign &7 Airy a alt
Ft bal HE ie

al got
ee ne aye Lea at ale
Siti etd ¢ a all an

TW aeneunl arf Jonmpak okt
ae Ld C om fia allibat Fat ne,
sig i abate
aebgaiat ten secatald

a ee ac “He WUsAL 4 ell eee
aLeorn tnlo fb
rane be
Saat aM erm Dates Zia darn tinal
lad th ont gistole us, an hea
! Case 20-10343-LSS Doc 6090 Filed 08/19/21 Page 8 of 9 8 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

ee core: | Fee US POSTAGE

  

 

ie $000.51°
eke First-Class - IMI
a ee ZiP 88081

 

 

  

08/09/2021

aster Laur’ 3 de 3 harstel

is Bae thadst Seat 1S Ae

mins, lon
x no DE. /7801.

“2 iy He iis iifie Aig iijjed blip Hil titi fiji pipipyl fly ij* i

prom pry
“>

“0 9
iP

Case 20-10343-LSS Doc 6090 Filed 08/19/21 Page9of9
